Citation Nr: 0016435	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-11 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for status-post radical 
retropubic prostatectomy due to prostate cancer as a result 
of exposure to herbicides from November 7, 1996?


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating action of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
noncompensable evaluation for the residuals of a 
prostatectomy, effective from November 7, 1996.  

The veteran submitted a notice of disagreement (NOD) in July 
1997 and the RO reviewed the claim.  In a May 1998 rating 
action, the RO confirmed and continued the noncompensable 
rating for the residuals of a prostatectomy and denied 
special monthly compensation based on erectile dysfunction.  
The veteran was notified of that decision in June 1998.  

The RO issued a statement of the case (SOC) in August 1998, 
addressing the claim regarding the evaluation of the 
residuals of a prostatectomy only.  

The veteran submitted a VA Form 9 (Substantive Appeal) in 
August 1998, in which he expressed disagreement with "the 
evaluation of prostate cancer to include special monthly 
compensation."  While that submission perfected the 
veteran's appeal with regard to the evaluation of the 
service-connected residuals of a prostatectomy, it is the 
first expression of the veteran's disagreement with the 
denial of special monthly compensation.  Thus, the VA Form 9 
received in August 1998 is a NOD with regard to the RO's May 
1998 denial of special monthly compensation.

The veteran testified at a personal hearing at the RO in 
September 1998, at which time the issue on appeal was 
characterized as "increased evaluation for residuals of 
prostate cancer to include erectile dysfunction."  (See 
transcript page 1).  

In January 1999, the RO issued a supplemental statement of 
the case (SSOC) addressing the issues of the evaluation of 
the residuals of the prostatectomy and, for the first time, 
entitlement to special monthly compensation.  In 
correspondence accompanying the SSOC, the veteran was 
informed that if the SSOC contained an issue which was not 
included in a substantive appeal, he must respond within 60 
days to perfect his appeal of the new issue.  Thereafter, a 
timely substantive appeal was not received with regard to the 
claim of entitlement to special monthly compensation for 
erectile dysfunction.

The Board points out that the provisions of 38 U.S.C.A. § 
7105 (West 1991) are very clear as to the chronological 
obligations of the Department and a claimant.  Simply put, a 
formal appeal can not be submitted until after a "statement 
of the case" has been issued.  Thus, the VA Form 9 received 
in August 1998 does not perfect the appeal with regard to the 
issue of special monthly compensation as the SSOC referencing 
that issue was not prepared until January 1999.  

Although the RO issued a Certification of Appeal, VA Form 8, 
in March 2000 which listed all issues addressed in the 
January 1999 SSOC, that Certification does not confer on the 
Board jurisdiction of an issue not otherwise in proper 
appellate status, nor does failure to certify an issue 
deprive the Board of jurisdiction of an issue properly 
appealed.  38 C.F.R. § 19.35 (1999).  Thus, the March 2000 
Certification of Appeal did not serve to expand the issues on 
appeal beyond those specified by the veteran in his August 
1998 Substantive Appeal.  As the veteran, in his Substantive 
Appeal, perfected only the issue regarding the evaluation of 
the prostatectomy residuals, the Board finds the issue 
presently on appeal is limited to that noted on the title 
page.  The veteran may, of course, file a new claim at any 
time for special monthly compensation.  His entitlement to 
benefits would then be evaluated based on the evidence 
presented at that time.

In a May 2000 Informal Hearing Presentation, the veteran's 
representative included the issue of an earlier effective 
date for the grant of service connection for the residuals of 
prostatectomy.  As that issue has not been developed for 
appellate review, it is not before the Board at this time and 
is referred to the RO for appropriate action.  


REMAND

The veteran contends that the service-connected residuals of 
a prostatectomy are more severe than the current rating, 
assigned following the initial grant of service connection, 
indicates.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a).  

The disability at issue is presently rated under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
According to the Note following that code, if there has been 
no local recurrence or metastasis of the malignant neoplasm 
of the genitourinary system, the RO is to rate on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Although the veteran was afforded VA 
examinations in February and June 1997, the Board finds those 
examinations inadequate for rating purposes and the case must 
be remanded.  38 C.F.R. § 4.2.  For example, neither study 
discussed the presence or absence of findings relative to 
renal dysfunction.  The development of facts also includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).   Thus, the examination conducted on remand must 
include findings as they pertain to genitourinary 
dysfunctions, pursuant to 38 C.F.R. § 4.115a.  

Finally, the Board points out that the Court has made a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a 
previously service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  On remand, the RO must document their consideration 
of a staged rating and explain, with applicable effective 
date regulations, any change in the evaluation during the 
appeal period.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
prostatectomy residuals since 1998.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  All development efforts should 
be documented in the file.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and extent of his 
residuals of a radical retropubic 
prostatectomy.  The claims folder must be 
made available to the examiner for review 
in connection with the examination and 
all indicated tests should be performed.  
The examiner should indicate whether 
residual voiding dysfunction or renal 
dysfunction is more predominant.  The RO 
should provide the examiner with the 
criteria set forth in Diagnostic Code 
7528, including the residual voiding and 
renal dysfunction criteria and request 
that the examiner set forth all pertinent 
findings in the examination report vis-à-
vis the criteria set forth in the 
Diagnostic Code. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken. 

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include documenting their consideration 
of the assignment of a staged rating.  
The assignment of any staged rating 
should reflect consideration of the 
effective date regulations, any 
development undertaken on the referred 
issue of earlier effective date and an 
explanation of the reason for the 
effective date.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


